                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


NOAH M. SANDERS,

                Plaintiff,

      v.                                               Case No. 20-CV-925

SUPERVISOR TAMMY, et al.,

                Defendants.


                                         ORDER


       Plaintiff Noah M. Sanders is representing himself. He filed a complaint along

with a motion to proceed without prepaying the filing fee. (ECF Nos. 1, 2.) Because

Sanders was incarcerated when he filed his complaint, the Prison Litigation Reform

Act (PLRA) applies. Under the PLRA, a plaintiff may proceed without prepaying the

full filing fee, but he must pay an initial partial filing fee when funds exist. 28 U.S.C.

§ 1915(a)(2).

      On July 17, 2020, the court ordered Sanders to forward to the clerk’s office an

initial partial filing fee of $10.66 by August 10, 2020. (ECF No. 7.) According to court

records, Sanders has not paid the fee.

      The court understands that Sanders has been in segregation (see ECF No. 8)

and that the COVID-19 pandemic has interfered with the day-to-day operations of

Sanders’s institution. Even so, Sanders still must keep the court informed about his

ability to pay the initial partial filing fee. The court will give Sanders another chance




           Case 2:20-cv-00925-WED Filed 10/27/20 Page 1 of 2 Document 9
to pay the fee. However, if he does not do so by the new deadline or explain why he is

unable to do so, the court will conclude that he no longer wishes to pursue this case

and dismiss it based on Sanders’s failure to pay the filing fee.

      IT IS ORDERED that, on or before November 16, 2020, Sanders must either

pay the initial partial filing fee of $10.66 or provide the court with information about

why he is unable to do so. If Sanders fails to do either by that date, the court will

dismiss this case without prejudice and without further notice to him. If the court

dismisses the case, Sanders may refile his complaint at a later date, subject to the

relevant statute of limitations.

      Dated at Milwaukee, Wisconsin this 27th day of October, 2020.




                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                           2



         Case 2:20-cv-00925-WED Filed 10/27/20 Page 2 of 2 Document 9
